AGREEMENT


This agreement (“Agreement”) is made and entered into as of ____May 9____, 2010
(“Effective Date”) by and between cMoney, Inc.(“cMoney”), Global 1 Enterprises,
Inc.(“Global”) and Soprano Design Pty Ltd (“Soprano”).
 
WHEREAS, Soprano and Global are parties to a Consultancy Services Agreement
dated May 18, 2008 in which Soprano agreed, in exchange for the payment of
certain sums of money and other consideration, to design and develop one or more
software applications for Global relating to a mobile payment solution known as
the Rich Mobile Application Interface(“the Product”); and
 
WHEREAS, on or about April 19, 2010 Soprano, cMoney and Global entered into a
Technology Sublicense Agreement (the “Sublicense Agreement”)
 
WHEREAS, the parties hereto also wish to clarify certain terms in the Sublicense
Agreement.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
undertakings contained herein, the receipt and sufficiency of which are
acknowledged, the Parties hereby agree as follows:
 
 
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Soprano Intellectual Property” means any and all inventions, copyrights,
copyright applications, patents, patent rights and licenses, patent
applications, trademarks and service marks, trade dress and other trade indicia,
including any and all applications and registrations related thereto, trade
secrets, developments, methods, processes, ideas, works, concepts, and licenses
related to same, owned by Soprano independently of the Consultancy Services
Agreement. Wherefore, be it further understood that the definition of “Soprano
Intellectual Property” shall not in any way to be interpreted that Soprano has
any “ownership” of the existing Global patents now or in the future as Soprano
continues to make the necessary modifications to the cMoney product to enable
the product to launch. Likewise, Global makes no claim of ownership of the
“Soprano Intellectual Property” as it relates to the iPhone applications
developed by Soprano for cMoney and or the SOPRANO M-Pay backend product that is
clearly owned exclusively by Soprano. Soprano acknowledges Global ownership in
the design of new cMoney screens proposed by cMoney for the iPhone application
that have yet to be developed by Soprano.
 
1.           cMoney and Global hereby agree that all writings and works of
authorship, regardless of medium, created or developed by Soprano pursuant to
the Consultancy Services Agreement, including but not limited to any hardware,
software, schematics, diagrams, flow charts, specifications source code, object
code or functional descriptions, and any customization (the “New Soprano
Intellectual Property”), including all Soprano Intellectual Property, is owned
solely and exclusively by Soprano.  To the extent any of the aforementioned
property for any reason is determined not to be owned by Soprano, cMoney and
Global hereby irrevocably assigns, transfers and conveys to Soprano all of
cMoney’s and Global’s right, title, and interest in and to the aforementioned
property, including but not limited to, all rights of patent, copyright, trade
secret, know-how, and or other proprietary and associated rights.  cMoney and
Global further agree to execute such documents and take such other actions as
Soprano may reasonably request to perfect Soprano’s ownership in the
aforementioned property.
 
2.           Soprano hereby agrees to provide to cMoney and Global 1 a
world-wide license to use and sublicense the use of the “New Soprano
Intellectual Property” associated with the Consultancy Services Agreement
subject to a separate license agreement for “Soprano Intellectual Property”.
 
 
 

--------------------------------------------------------------------------------

 
3.           The Sublicense Agreement is modified as follows:
 
“3.1 Royalty In consideration for the development of the Product, during the
Term of this Agreement, Licensor agrees to pay Licensee forty percent (40%) of
Gross Revenue from the sale of the Product in the Territory by Licensor or any
Affiliate of Licensor (the “Royalty”).
 
4.           This Agreement shall be the entire understanding and agreement
between the Parties with respect to the subject matter set forth herein, and all
prior agreements, understandings, covenants, promises, warranties and
representations, oral or written, express or implied, not incorporated herein
are superseded hereby.  This Agreement may not be amended, modified, altered,
supplemented or changed in any way except in writing, signed by the Parties, and
attached hereto as an amendment.
 
EXECUTED on this _9th__ day of _____May____, 2010.
 
 
Soprano Design Pty Ltd
 
 
 
By:     /s/ Mohamed Odah
Title:  General Manager
Date:  10/ May / 2010
 



cMoney, Inc.
 


 
By:    /s/ Jennifer Pharris

 
Title:  President / CEO

 
Date:  5/9/2010







Global Enterprises, Inc.




 
By:    /s/ Jennifer Pharris

 
Title:  President / CEO

 
Date:  5/9/2010



 
 

--------------------------------------------------------------------------------

 